Rule 424(b)(2) Registration No. 333-179826 Pricing Supplement dated March 12, 2013 (To Prospectus dated March 1, 2012 and Prospectus Supplement dated March 2, 2012) TOYOTA MOTOR CREDIT CORPORATION Medium-Term Notes, Series B - Floating Rate Capitalized terms used in this Pricing Supplement that are defined in the Prospectus Supplement shall have the meanings assigned to them in the Prospectus Supplement. CUSIP: 89236TAD7 Principal Amount (in Specified Currency): $500,000,000.TMCC may increase the Principal Amount prior to the Original Issue Date but is not required to do so. Issue Price: 100% Initial Trade Date: March 11, 2013 Original Issue Date: March 13, 2013 Stated Maturity Date: March 10, 2015 Initial Interest Rate: The initial interest rate will be based on three month LIBOR determined on March 11, 2013 plus the Floating Rate Spread. Interest Payment Dates: Each June 10, September 10, December 10 and March 10, beginning June 10, 2013. Net Proceeds to Issuer: $499,700,000 Agents: Citigroup Global Markets Inc. (“Citigroup”) HSBC Securities (USA) Inc. (“HSBC”) Agents’ Discount or Commission: 0.06% Agents’ Capacity: [ ] Agent [X] Principal Calculation Agent: Deutsche Bank Trust Company Americas Interest Calculation: [X] Regular Floating Rate Note [] Inverse Floating Rate Note: Fixed Interest Rate: [] Floating Rate/Fixed Rate Note: Fixed Interest Rate: Fixed Rate Commencement Date: [] Other Floating Rate Note (See attached Addendum) Interest Rate Basis: [] CD Rate [] CMS Rate [] CMT Rate [] Commercial Paper Rate [] Eleventh District Cost of Funds Rate [] Federal Funds Rate [] Federal Funds Open Rate [X] LIBOR [] Prime Rate [] Treasury Rate [] Other (see attached Addendum) If CMS: Designated CMS Maturity Index: If CMT: Designated CMT Maturity Index: Designated CMT Reuters Page: [] T7051 [] T7052 If LIBOR: Designated LIBOR Page: Reuters Index Currency: U.S. dollars If CD Rate or LIBOR Index Maturity: 3 month Floating Rate Spread (+/-): +0.15% Spread Multiplier: N/A Maximum Interest Rate: N/A Minimum Interest Rate: N/A Initial Interest Reset Date: March 13, 2013 Interest Reset Dates: Each Interest Payment Date Interest Rate Reset Period: Quarterly Interest Rate Reset Cutoff Date: N/A Interest Determination Date: The second London Banking Day preceding each Interest Reset Date Day Count Convention: [] 30/360 [X] Actual/360 [] Actual/Actual Business Day Convention [] Following [X] Modified Following Business Days: New York and London Redemption:Not Applicable Redemption Date(s): Notice of Redemption: Repayment:Not Applicable Optional Repayment Date(s): Repayment Price: Original Issue Discount:Not Applicable Total Amount of Original Issue Discount: Yield to Maturity: Initial Accrual Period: Specified Currency:U.S. dollars Minimum Denomination/Minimum Incremental Denomination: $1,000 and $1,000 increments thereafter If a Reopening Note, check [], and specify: Initial Interest Accrual Date: ADDITIONAL TERMS OF THE NOTES Plan of Distribution Under the terms and subject to the conditions of the Fifth Amended and Restated Distribution Agreement (the “Distribution Agreement”) dated March 2, 2012, between Toyota Motor Credit Corporation (“TMCC”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays Capital Inc., Citigroup, Deutsche Bank Securities Inc., HSBC, J.P. Morgan Securities LLC, Morgan Stanley & Co. LLC, Toyota Financial Services Securities USA Corporation and UBS Securities LLC, Citigroup, acting as principal, has agreed to purchase and TMCC has agreed to sell to Citigroup $250,000,000 principal amount of the Notes (the “Citigroup Notes”) at 99.94% of such principal amount, reflecting a discount or commission from the Issue Price equal to 0.06% of such principal amount. Under the terms and subject to the conditions of the Distribution Agreement, HSBC, acting as principal, has agreed to purchase and TMCC has agreed to sell to HSBC $250,000,000 principal amount of the Notes (the “HSBC Notes”) at 99.94% of such principal amount, reflecting a discount or commission from the Issue Price equal to 0.06% of such principal amount. Under the terms and subject to the conditions of the Distribution Agreement, the obligations of Citigroup and HSBC to purchase the Citigroup Notes and the HSBC Notes, respectively, are several and not joint, and in the event of a default by either of Citigroup or HSBC, TMCC will issue the Notes to the other dealer only and the size of the offering will be correspondingly reduced. Under the terms and conditions of the Distribution Agreement, each of Citigroup and HSBC is committed to take and pay for its own full allocation of the Notes offered hereby if any of such allocation is taken.
